I am of opinion that the legislative intent, that the proviso constituting the amendment to section 2216 of the Code as amended by the act of 1927, should apply to assessments levied prior to the passage of the act of 1932, is clear. This appears not only from its language, but from the fact that it is embodied in the section of the Code under which said assessments were levied and the bonds issued. That section as it existed at the time of the levy is the law of the contracts protected by the Constitution against impairment by subsequent legislation. It is also manifest that this is, in a sense, emergency legislation to meet the stress of the times, to aid the property owner in discharging existing obligations. If the purpose of this amendment was to increase the salability of municipal bonds, it is founded on a misconception of the legal structure on which they are issued, and would diminish their sale value. To limit the Act to future transactions is to ignore the legislative intent and rewrite it by judicial decisions. This the court has no authority to do. State v. The Praetorians, post, p. 259, 146 So. 411, this day decided.
It is, therefore, my judgment that the act is unconstitutional in its entirety.